            Case 3:20-cv-08356-EMC Document 13 Filed 04/27/21 Page 1 of 1



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lincoln@bandlowlaw.com
 2 LAW OFFICES OF LINCOLN BANDLOW, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Tel.: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6

 7                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 8                               SAN FRANCISCO DIVISION

 9 STRIKE 3 HOLDINGS, LLC,                                Case Number: 3:20-cv-08356-EMC

10                        Plaintiff,                      Honorable Edward M. Chen

11 vs.                                                    PLAINTIFF’S VOLUNTARY DISMISSAL
                                                          WITHOUT PREJUDICE OF JOHN DOE
12 JOHN DOE subscriber assigned IP address                SUBSCRIBER ASSIGNED IP ADDRESS
   108.93.40.154,
13                                                        108.93.40.154
                     Defendant.
14

15

16         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
17 LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

18 assigned IP address 108.93.40.154 are voluntarily dismissed without prejudice.

19         Dated: April 21, 2021                       Respectfully submitted,
                                                       By: /s/ Lincoln D. Bandlow
20                                                     Lincoln D. Bandlow, Esq.
                                                       LAW OFFICES OF LINCOLN BANDLOW, PC
21
                                               S      DAttorney
                                                        ISTR for Plaintiff
                                                              ICT
22                                          ATE                   C
                                           T
                                                                    O
                                       S




23
                                                                     U
                                     ED




                                                                      RT




                                                          TED
                                 UNIT




24                                                 GRAN
                                                                             R NIA




25
                                                                  Chen
26                                                         ard M.
                                  NO




                                                  g e E dw
                                               Jud
                                                                             FO
                                   RT




27
                                                                         LI




                                          ER
                                       H




                                                                    A




28                                             N                         C
                                                                    F
                                                   D I S T1 I C T O
                                                           R
                Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                      Case No. 3:20-cv-08356-EMC
